IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00155-CV

   IN RE WOODBINE PRODUCTION CORP., LOIN ENERGY CORP.,
     ACTIVA RESOURCES, LLC, FIVE STATES ENERGY CAPITAL
      FUND I, LLC, LARRY T. LONG, THE LONG TRUSTS, AND
                    LONG PROPERTIES TRUST


                                Original Proceeding


                                       ORDER

       Relator’s Petition for Writ of Mandamus was filed on May 3, 2019. The Court

requests a response from the parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any

response shall be filed with the Clerk of this Court no later than 35 days from the date of

this order.

                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Neill
Response requested
Order issued and filed May 15, 2019